Title: To George Washington from Lieutenant Colonel William De Hart, 25 July 1777
From: De Hart, William
To: Washington, George



sr
[25 July 1777]

A Wednesday Morning the fleet upwards of 100 Sail Sailed from Sandy Hook—And Stood An Eastern Course—Yesterday Afternoon Nine More sailed from New York six went out of the Hook & three Come too at the Watring Place, Their Frigates & some Other Small Vessels lay at New York Volentine Jones M: Genl Commands at New York. Some Hessians went A few days Ago to Kings Bridge. Cammel’s Regt has left Bergen, Buskirks, Bartons & Dungans Tory Regts Are at Statin Island. I am Told A British Regt too I belive the 42d—I have not heard of Any movement of the Torys, from N. York last Night this was the State of the fleet. I will Keep A man On the mountain With A Glass where if the fleet returns the Earliest Notice Shall be had Unless its Hazy Weather. I Am sr Your Most Hum. Servt

Wm DHart

